Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 10-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “(i) a width of the second lower active QW region exceeding a width of the first lower active QW region in the first direction; and (ii) a cross-sectional area of the second lower active QW region in a plane parallel to the top surface exceeding a cross-sectional area of the first lower active QW region”. 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, forming a first recess on substrate, the first recess having a first width and a first depth; forming a second recess on the substrate, the second recess having a second width and a second depth, at least one of the second width and the second depth being larger than the first width and first depth, respectively; the first width and first depth of the first recess are configured to prevent formation of the second active QW structure within the first recess such that the first n-type barrier material, the first active QW structure, and the second n-type barrier material form a first light emitter, and the second width and second depth of the second recess are configured for supporting the first n-type barrier material, the first active QW structure, the second n-type barrier material, the second active QW structure, and the third n-type barrier material within, and at least partially contained within, the second recess to form a second light emitter”. 

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, the first emitter having a first height with respect to a top surface of the substrate, the substrate defining a recess that extends into the substrate, the second emitter being at least partially contained within in the recess such that a height of the second emitter with respect to the top surface equals the first height”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826